                     Case 5:19-cv-01212 Document 1 Filed 10/09/19 Page 1 of 5



                                       IN THE UNITED STATES DISTRICT COURT
                                        FOR THE WESTERN DISTRICT OF TEXAS
                                               SAN ANTONIO DIVISION

CENLAR FSB,                                                         §
                                                                    §
                          Plaintiff,                                §
                                                                    §
v.                                                                  §
                                                                    §        C.A. No. 5:19-cv-1212
DAVID J. MENDOZA and                                                §
ROXANNE L. MENDOZA,                                                 §
                                                                    §
                          Defendants.                               §
                                                                    §

                                              ORIGINAL COMPLAINT

           Plaintiff, CENLAR FSB, by its attorneys, complains of Defendants, DAVID J.

MENDOZA and ROXANNE L. MENDOZA, as follows:

                                                    THE PARTIES

           1.             Plaintiff, Cenlar FSB (“Plaintiff”), is a federally chartered wholesale bank with its

headquarters in Ewing, New Jersey.

           2.             Defendant David J. Mendoza (“Mr. Mendoza”) is an individual resident and

citizen of the State of Texas residing at 11223 Unbridled, San Antonio, Texas 78245. Mr.

Mendoza may be served with process at this address.

           3.             Defendant Roxanne L. Mendoza (“Ms. Mendoza”) is an individual resident and

citizen of the State of Texas residing at 11223 Unbridled, San Antonio, Texas 78245. Ms.

Mendoza may be served with process at this address.

                                            JURISDICTION AND VENUE

           4.             The parties are of diverse citizenship.

           5.             The amount in controversy exceeds the sum of $75,000.00 exclusive of interest

and costs.


Doc D: 4824-6675-8057.1
                     Case 5:19-cv-01212 Document 1 Filed 10/09/19 Page 2 of 5



           6.             Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a).

           7.             Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                                       The Loan

           8.             On or about August 15, 2014, Mr. Mendoza obtained a $174,811.00 loan from

non-party LoanDepot.com, LLC dba iMortgage. In the transaction, Mr. Mendoza executed a

note (the “Note”) payable to LoanDepot.com, LLC dba iMortgage. A true and correct copy of

the Note is attached hereto as Exhibit A and incorporated herein by reference.

           9.             The Note is secured by a Deed of Trust dated August 15, 2014, which is recorded

in the Real Property Records of Bexar County, Texas (the “Deed of Trust”). A true and correct

copy of the Deed of Trust is attached hereto as Exhibit B and is incorporated herein by reference.

The Deed of Trust was executed by Mr. Mendoza, as borrower, and Ms. Mendoza, as borrower’s

spouse. The Deed of Trust creates a first lien mortgage on the property located at 11223

Unbridled, San Antonio, Texas 78245, also described as:

                          LOT 11 BLOCK 10, COUNTY BLOCK 4334, CHAMPIONS PARK, UNIT 3,
                          AN ADDITION TO BEXAR COUNTY, TEXAS, ACCORDING TO THE MAP
                          OR PLAT THEREOF RECORDED IN VOLUME 9637, PAGE 117 AND 121
                          OF THE DEED AND PLAT RECORDS, BEXAR COUNTY, TEXAS (the
                          “Property).

The Note and the Deed of Trust are collectively referred to as the “Loan.”

           10.            Under the terms and conditions of the Note and Deed of Trust, failure to make a

payment when due is considered an event of default.

                                        Scrivener’s Error in Payoff Amount

           11.            In November 2018, Mr. Mendoza requested a payoff amount for the Loan.




                                                           2
Doc D: 4824-6675-8057.1
                     Case 5:19-cv-01212 Document 1 Filed 10/09/19 Page 3 of 5



           12.            On November 19, 2018, Plaintiff provided Mr. Mendoza a payoff statement,

indicating that the amount due on the Loan was $55,420.75. Mr. Mendoza paid the amount of

$55,420.75 on or about November 19, 2018.

           13.            On November 28, 2018, Plaintiff filed a Release of the Deed of Trust, which is

recorded under Clerk’s File No. 20180232422 in the Real Property Records of Bexar County,

Texas (the “Release”). A true and correct copy of the Release is attached hereto as Exhibit C

and is incorporated herein by reference.

           14.            On December 13, 2018, Plaintiff returned the original Note to Mr. Mendoza.

           15.            After receiving the $55,420.75 payment, filing the Release of the Deed of Trust,

and returning the original Note, Plaintiff discovered a scrivener’s error in the payment history of

the Loan. Specifically, on March 19, 2018, the payment history shows a payment in the amount

of $103,382.00 erroneously being applied to the Loan account. The March 19, 2018 payment

was made by a third party and was intended to be applied to the third party’s loan. Plaintiff

never received a payment from Mr. Mendoza in the amount of $103,382.00 and the application

of this amount to the principal balance of Mr. Mendoza’s Loan was in error. A true and correct

copy of the Payment History is attached hereto as Exhibit D and incorporated herein by

reference.

           16.            The payoff amount quoted to on October 28, 2016 should have been for the

amount of $158,802.75. The current balance of the Note, after applying all credits, payments,

and offsets is $103,382.00.




                                                          3
Doc D: 4824-6675-8057.1
                     Case 5:19-cv-01212 Document 1 Filed 10/09/19 Page 4 of 5



                                                       Demand

           17.            On April 2, 2019, Plaintiff sent correspondence to Mr. Mendoza and Ms.

Mendoza, enclosing the loan documents and the payment history, explaining the scrivener’s

error, and making demand for the remaining $103,382.00 due on the Note.

           18.            In response, Plaintiff received correspondence from Mr. Mendoza stating that the

Note was paid in full.

           19.            Mr. Mendoza has failed to pay the remaining balance of $103,382.00 or to

otherwise reaffirm the Note or reinstate the lien.

           20.            Ms. Mendoza is named herein to the extent that she is a signatory to the Deed of

Trust and her presence is necessary for resolution of the lien dispute described herein. No

demand for payment is made upon Ms. Mendoza.

           21.            Plaintiff has performed any and all conditions and obligations required of it under

the Note and Deed of Trust.

                                            Declaratory Judgment Action

           22.            Plaintiff incorporates and realleges all preceding paragraphs.

           23.            There exists an actual controversy between the parties with regard to their rights

under the Note and Deed of Trust.

           24.            Plaintiff seeks a declaration of the status of the Note and Deed of Trust. Plaintiff

further seeks a declaration reinstating the Note and Plaintiff’s lien on the Property.

           WHEREFORE, Plaintiff prays that this Court enter a declaratory judgment reinstating the

Note and Deed of Trust and reinstating Plaintiff’s lien, together with such other and further relief

as shall be just and equitable.




                                                           4
Doc D: 4824-6675-8057.1
                     Case 5:19-cv-01212 Document 1 Filed 10/09/19 Page 5 of 5



Dated: October 9, 2019                           Respectfully submitted,

                                                 HUSCH BLACKWELL LLP

                                                 By: /s/ Sabrina A. Neff
                                                    Sabrina A. Neff
                                                    TBN# 24065813
                                                    600 Travis St., Suite 2350
                                                    Houston, Texas 77002
                                                    (713) 647-6800 – Telephone
                                                    (713) 647-6884 – Facsimile
                                                    sabrina.neff@huschblackwell.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    CENLAR FSB




                                                5
Doc D: 4824-6675-8057.1
